OPINION
PER CURIAM.
The defendant Robert Testa appeals from a Superior Court judgment holding him in criminal contempt for failure to appear on a motion filed by the defendant to vacate an earlier contempt conviction.
*446This ease came before the court pursuant to an order that had directed the defendant to appear in order to show cause why the issues raised on this appeal should not be summarily decided.
After hearing the arguments of defendant pro se and counsel for the state, and examining the memoranda filed by the parties, we are of the opinion that the trial justice did not err in holding the defendant in contempt for failure to appear without explanation on November 15 and 17, 1988. It should be noted that following the initial contempt hearing on December 5, 1988, the defendant filed a motion to vacate the contempt conviction. This motion was set down for hearing on January 11, 1989. The defendant did not appear on that date and the trial justice issued a warrant for his arrest. On January 12, 1989, the defendant surrendered himself on the warrant and the trial justice scheduled a contempt hearing for January 17, 1989. At that hearing the trial justice again adjudged the defendant to be in contempt. We are of the opinion that the trial justice gave the defendant every opportunity to present a defense and concluded that his failure to appear was inexcusable under all the circumstances.
Consequently, the defendant’s appeal from his contempt conviction is denied and dismissed, and the judgment of the Superi- or Court finding him in contempt is hereby affirmed.